 Case 3:21-cv-00155-JPG Document 10 Filed 03/25/21 Page 1 of 1 Page ID #118




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

ANDREW KUNKLE, #452282,                           )
                                                  )
                Plaintiff,                        )
                                                  )
vs.                                               )      Civil No. 21-cv-00155-JPG
                                                  )
RICHARD WATSON,                                   )
TRINTY SERVICE GROUP,                             )
and DAVID MARCOWITZ,                              )
                                                  )
                Defendants.                       )

                                  MEMORANDUM AND ORDER

GILBERT, District Judge:

        On February 11, 2021, this case was severed from Brown v. Watson, et al., No. 21-cv-138-JPG

(S.D. Ill.). It was opened without the payment of a filing fee or the filing of a motion for leave to

proceed in district court without prepaying fees or costs (“IFP motion”). On the same date, the Court

entered a Notice and Order advising Plaintiff of his obligation to pay the filing fee of $402.00 or to file

an IFP motion on or before March 18, 2021. (Doc. 4). He was provided with a blank IFP motion.

Plaintiff was also warned that failure to comply with the Court’s Order would result in dismissal of the

action. Id. To date, Plaintiff has failed to pay the filing fee or file an IFP motion. He has not requested

an extension of the deadline for doing the same. Therefore, this action is DISMISSED without

prejudice for Plaintiff’s failure to comply with an Order of this Court and for failure to prosecute his

claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v.

Kamminga, 34 F.3d 466 (7th Cir. 1994). The pending motion (Doc. 5) is DISMISSED as MOOT,

and the Clerk is DIRECTED to close this case.

        IT IS SO ORDERED.

        DATED: 3/25/2021                         s/ J. Phil Gilbert
                                                 J. PHIL GILBERT
                                                 U.S. District Judge
